FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50091

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02783-LAB-1

 v.
                                                 MEMORANDUM*
JUAN JAVIER PEREZ-SANCHEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Juan Javier Perez-Sanchez appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez-Sanchez contends that the district court applied the wrong legal

standard to his request for a minor role reduction under U.S.S.G. § 3B1.2, and

erred in denying the reduction. We review the district court’s interpretation of the

Guidelines de novo, and its factual finding that a defendant was not a minor

participant for clear error. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th

Cir. 2014). Contrary to Perez-Sanchez’s claim, the district court properly

compared Perez-Sanchez to his co-participants in the offense, and considered the

factors enumerated in the Guideline and the totality of the circumstances, to

determine whether Perez-Sanchez was “substantially less culpable than the average

participant.” See U.S.S.G. § 3B1.2 cmt. n.3(A), (C) (2015); United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016). Moreover, in light of the

circumstances of the offense, the district court did not clearly err in concluding that

Perez-Sanchez was not a minor participant. See Hurtado, 760 F.3d at 1069.

      Furthermore, the district court did not abuse its discretion in sentencing

Perez-Sanchez to a below-Guidelines term. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

large amount of drugs that Perez-Sanchez imported. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                                    16-50091